DiOWDELL, J.
In compliance with section 484, Code of 1896, the justice of the peace sent up to the dtv court to which the appeal had been taken the original papers together with a statement, signed by him of the case and the judgment rendered by him. The statement as to the judgment was as follows: “The court heard the evidence, and considers from the evidence, and contract in court that the tender is all that is due the plaintiffs and so renders judgment.” This is sufficient to show a judgment authorizing an appeal. Moreover, it has been decided by this court as far back as 2 Ala. — Larcher v. Scott. p. 40 — that the omission of the statement required by the statute of the justice of the peace ought not to *631prejudice the party appealing, when the recitals in the appeal bond show that a judgment was rendered, citing McAlpine & Read v. Pool, Minor Rep. 316. In the absence of any proof, as in the present case, that no judgment ivas in fact rendered by the justice, we do not question the soundness of the ruling in Larcher v. Scott, supra.
The city court urns in error in dismissing the appeal, and the judgment will be reversed and the cause remanded.
Reversed and remanded.